EXHIBIT EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of April 21, 2009 by and among NewAlliance Bank, a Connecticut savings bank (the “Bank”), NewAlliance Bancshares, Inc., a business corporation organized under the laws of the State of Delaware (the “Company”) and Cecil Eugene Kirby, Jr. (the “Executive”). W I T N E S S E T H: WHEREAS, the Bank desires to employ Executive, and Executive desires to be employed by the Bank, as President, under the terms and conditions herein; WHEREAS, the Company desires to employ Executive, and Executive desires to be employed by the Company, as an Executive Vice President under the terms and conditions herein.The Bank and the Company are collectively referred to herein as the “Employers”. NOW, THEREFORE, in consideration of the premises and the mutual covenants and conditions hereinafter set forth, the Employers and the Executive hereby agree as follows: SECTION
